department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc fip tl-n-3569-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel special litigation assistant cc lm nr den from donald j drees jr subject calculation of premiums earned this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer company y state z date date date year l m n tl-n-3569-01 o p q r s t u v w x y z issues what is taxpayer’s proper tax_accounting treatment of the payments to and from the experience account established by the reinsurance contract entered into between taxpayer and company y conclusions taxpayer must recognize refunds that are payable based on the loss experience of the reinsurance treaties as an adjustment in computing premiums earned under sec_832 of the internal_revenue_code for the taxable_year in which the losses or lack thereof that give rise to these refunds are ascertainable the portion of the initial reinsurance_premium that is paid to the reinsurer regardless of the loss experience of the reinsurance treaty is a reduction of gross premiums written under sec_832 for the taxable_year in which this reinsurance_premium is issued we recommend that the service effect a change in taxpayer's method_of_accounting for its payments to and from the experience account in a manner consistent with the above facts tl-n-3569-01 taxpayer is a mutual_insurance_company organized and operating in state z taxpayer provides medical malpractice insurance to doctors hospitals medical group practices and other health care providers its policies are offered on a claims-made basis the policies offer extended tail coverage to individual policyholders at death retirement or disability at no additional premium the policies have limits of l dollars per occurrence and m dollars and n dollars aggregates for doctors and hospitals respectively taxpayer reinsures a portion of its business through four layers of reinsurance contracts the first layer cede sec_80 percent of the first o dollars in excess of p dollars of loss the second layer cedes percent of the first q dollars of loss in excess of the first layer the third layer cedes percent of the first r dollars of loss in excess of the first two layers taxpayer’s fourth layer of reinsurance is the transaction that is at issue in this field_service_advice this layer of reinsurance is an aggregate excess of loss contract between taxpayer and company y an unrelated domestic insurance_company the contract became effective date and has been extended each year through year the year under examination throughout the contract years the contract has been amended four times but these amendments have not significantly affected the substance of the arrangement for the purposes of this field_service_advice the most important provisions of the contract are as follows cid the contract provides for a notional experience account that is increased annually by a specified amount prior to date this amount was s percent of the reinsurance_premium net of the ceding commission after date this amount was u percent of the reinsurance_premium cid the experience account is reduced by the amount of losses paid to taxpayer by reinsurer cid the balance of this experience account is credited annually with an interest rate equal to the one-year treasury bill yield cid upon cancellation of the contract t he reinsurer must pay the balance of the experience account to the taxpayer the contract may be cancelled by the hereinafter all references to the contract will refer to the reinsurance contract between taxpayer and company y the contract provides for a ceding commission of t percent depending on the contract_year tl-n-3569-01 taxpayer or the reinsurer upon days notice or upon the failure to pay premiums due cid taxpayer has the option to partially co mmute the experience account at any time cid the reinsurer’s obligation to pay taxpayer’s losses in excess of the retention and of all other layers of reinsurance is subject_to a specific limit in year this limit was v dollars annually with an aggregate limit of the greater of w dollars percent of reinsurance premiums net of ceding commissions or the experience account balance thus the contract provides a mechanism whereby a substantial portion of the reinsurance_premium to company y may be refunded to taxpayer the amount of the refund if any depends on the loss experience of the reinsured contracts the refund may be collected in whole or in part by taxpayer through partial or complete commutation under taxpayer’s current method_of_accounting payments made by taxpayer to the experience account are considered premiums_paid for reinsurance and are used to decrease taxpayer’s taxable_income by reducing premiums earned under sec_832 taxpayer will treat any payments received from the experience account as income in the year of receipt taxpayer does not include the interest added to the experience account as income until such time as it is remitted to taxpayer in the form of payment from the experience account taxpayer uses an accrual_method of accounting law and analysis the tax_base of an insurance_company subject_to the tax imposed by sec_831 includes the company’s underwriting_income sec_832 a component of underwriting_income is the premiums earned on insurance contracts during the taxable_year sec_832 sec_832 provides that the premiums earned on insurance contracts during the taxable_year are composed in part of the gross premiums written on insurance contracts during the taxable_year less return_premiums and premiums_paid for reinsurance in revrul_77_453 1977_2_cb_236 the internal_revenue_service held that an accrual_method stock casualty company that enters into an excess loss type reinsurance treaty should reduce gross premiums written in the taxable_year in which the treaty becomes effective plus the additional premiums accrued based on the loss experience on the reinsured policies during the taxable_year the reinsurer is required to include in its gross premiums written under sec_832 in year the experience account balance was approximately x dollars tl-n-3569-01 the amount of the additional reinsurance_premium that it has a fixed_right to receive under the reinsurance treaty when such amount is reasonably ascertainable based on the loss experience of the insured contracts revrul_77_453 although revrul_77_453 addressed a situation in which the loss experience of the reinsurance treaty resulted in a liability on the part of the ceding company for payment of additional premiums to the reinsurer the ruling’s holding that reinsurance_premium adjustments that are dependent on loss experience are accruable when the amount of such losses are reasonably ascertainable also applies to experience-based refunds payable to the ceding company see also national association of insurance commissioners accounting practices and procedures manual for property casualty insurance_companies if the reinsurance treaty incorporates an obligation on the part of the assuming company to refund to the ceding company any portion of the consideration received by the assuming company based upon loss experience under the treaty such refund shall be recognized by the ceding company during the accounting_period in which the loss event s giving rise to the obligation to make such refund occur s taxpayer’s current method_of_accounting for payments to and from the experience account is incorrect the portion of the initial reinsurance_premium that is paid_by taxpayer to the reinsurer regardless of the loss experience of the reinsurance treaty y percent of the reinsurance_premium net of ceding commission before date and z percent of the reinsurance_premium after date must be recognized by taxpayer as a reduction of gross premiums written under sec_832 for the taxable_year in which this reinsurance_premium is issued refunds from the experience account that are payable to taxpayer based on the loss experience of the reinsurance treaties including any refund amount available because of interest accrued on the experience account must be recognized by taxpayer as an adjustment in computing premiums earned under sec_832 for the taxable_year in which the losses or lack thereof that give rise to those refunds are ascertainable we recommend that the service effect a change in taxpayer's method_of_accounting for its payments to and from the experience account in a manner consistent with the above analysis this change in taxpayer’s method_of_accounting requires an adjustment in the year_of_change to correct any duplications or omissions caused by the accounting_method change sec_481 revproc_97_27 1997_1_cb_680 because the method change will be involuntary taxpayer must include the entire sec_481 adjustment in income in the year_of_change which is taxpayer's earliest taxable_year under examination revproc_97_27 case development hazards and other considerations tl-n-3569-01 associate area counsel’s request for chief_counsel_advice concerning this matter involved the potential application of sec_845 to the reinsurance contract entered into between taxpayer and company y however it is our position that the above described change in taxpayer’s method_of_accounting along with the corresponding sec_481 adjustment is the proper treatment of the transaction at issue thus at this time we decline to address the potential application of sec_845 to the issue presented by this case this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions sincerely yours donald j drees jr senior technician reviewer branch office of associate chief_counsel financial institutions products
